{¶ 24} I agree with the principal opinion that the Fourth Amendment is implicated in the situation presented in the case sub judice. On remand, the parties and the trial court should further explore whether some recognized exception to the warrant requirement may apply. See, e.g.Schmerber v. California (1966), 384 U.S. 757,86 S. Ct. 1826, 16 L. Ed. 2d 908 (either a warrant or exigent circumstances must exist, and methods used to extract bodily fluids must be reasonable); State v. May I, 106 Ohio St. 3d 207,2005-Ohio-4629, 833 N.E.2d 1216; and State v. Troyer, Wayne App. No. 02-CA-0022, 2003-Ohio-536, 2003 WL 245846.